 

Case 19-26410 Doc5 Filed 12/11/19 Page1 of 2

Fill in this information to identify your case:

    
     
      
   
     

   

Debtor 1 Shalieena Howard

First Name Middle Name Last Name

 

 

Debtor 2
(Spouse if, filing) First Name Middie Name Last Name

 

United States Bankruptcy Court forthe: DISTRICT OF MARYLAND

ot
ra:
Se Le
a

 

’

Case number
(if known)

 

EI) Check if this is an
%" amended filing

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/15

If you are an individual filing under chapter 7, you must fill out this form if:
J creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fitt in the
information below.

  
   

Identify the creditor and the p y that is collateral What do you intend to do with the property that Did you claim the property
_ secures a debt? as exempt on Schedule C7
Creditor's Bay Country O Surrender the property. 1 No
name: C1 Retain the property and redeem it.
_ @ Retain the property and enter into a B Yes
Description of 2045 Chevy Malibiu 76000 miles Reatfirmation Agreement.

property Location: 6602 English Oak

C1 Retain th rty and [explain]:
securing debt; Road Apt G, Parkville MD 21234 stain the property and [explain]

 

 

Creditors Santander CO Surrender the property. ONo
name: 1 Retain the property and redeem it.
@ Retain the property and enter into a MB Yes

Description of 2015 Chevy Malibiu 76000 miles
property Location: 6602 English Oak
securing debt, Road Apt G, Parkville MD 21234

Reaffirmation Agreement.
CO Retain the property and [explain]:

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

ur unexpired personal property leases on Will the lease be assumed?

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
Debtor’ Shalieena Howard

Case 19-26410

 

Doc5 Filed 12/11/19 Page 2 of 2

Case number (if known)

 

name:

Description of
property
securing debt:

 

O Retain the property and redeem it. O Yes

0 Retain the property and enter into a
Reaffirmation Agreement.

CO Retain the property and [explain]:

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are teases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Sign Below

Will the lease be assumed?
O No
O Yes
© No
O Yes
C No
O Yes
O No
O Yes
O No
O Yes
O No
Ol Yes

CO] No

1 Yes

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal

property that is subject to

unexpired lease:

 

 

 

 

X “ x
Ss lieQna ord Signature of Debtor 2
~Signat Debtor 1
Date December 4, 2019 Date
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
